                   Case
                 Case    21-1392, Document
                      1:20-cv-03929-JGK    35, 09/01/2021,
                                        Document   40 Filed3166221,
                                                             09/01/21Page1
                                                                       Pageof12of 2


                                                                                  S.D.N.Y.-N.Y.C.
                                                                                       20-cv-3929
                                                                                       20-cv-3930
                                                                                         Koeltl, J.



                              United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 1st day of September, two thousand twenty-one.

      Present:
                     John M. Walker, Jr.,
                     Joseph F. Bianco,
                     Steven J. Menashi,
                           Circuit Judges.

      Alvaro Ramirez Guzman, individually and on behalf
      of all other persons similarly situated, et al.,

                                   Petitioners,
                     v.                                                 21-1391

      The First Chinese Presbyterian Community Affairs
      Home Attendant Corporation,

                                   Respondent.


      Eugenia Barahona Alvarado, individually and on behalf
      of all other persons similarly situated, et al.,

                                   Petitioner,
                     v.                                                 21-1392

      Alliance for Health, Inc.,

                                   Respondent.




CERTIFIED COPY ISSUED ON 09/01/2021
           Case
         Case    21-1392, Document
              1:20-cv-03929-JGK    35, 09/01/2021,
                                Document   40 Filed3166221,
                                                     09/01/21Page2
                                                               Pageof22of 2


The above-captioned proceedings are hereby CONSOLIDATED for the purposes of this order.

Petitioners request, pursuant to 28 U.S.C. § 1292(b), leave to appeal an interlocutory order of the
district court. Upon due consideration, it is hereby ORDERED that the petitions are GRANTED.
See Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 23–25 (2d Cir. 1990).

It is further ORDERED that the resulting appeals will be heard in tandem with the appeals docketed
under 2d Cir. 21-631 (L) and 21-633 (Con).

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                2
